      Case 1:19-cv-01506-GBD Document 80 Filed 08/04/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



FERNANDO ZAMORA, FABIAN OCTAVIANO
MARCELINO,

                                     Plaintiff,

                 -against-                        Case No: 19-CV-1506-GBD

L PLUS L PRODUCTIONS LLC, DBA
OFRENDA RESTAURANT, JORGE GUZMAN,



                                   Defendant.




                   DEFENDANTS MEMORANDUM OF LAW
               IN OPPOSITION TO PLAINTIFFS MOTION FOR SANCTIONS




                             The Landau Group, PC
                          45 Rockefeller Plaza, Suite 2000
                            New York, New York 10111
                                  (212) 537-4025




       Attorneys for Defendant L Plus L Productions, LLC (dba Ofrenda Restaurant)
          Case 1:19-cv-01506-GBD Document 80 Filed 08/04/20 Page 2 of 6




                              TABLE OF CONTENTS
                                                                PAGE

Table of Authorities Cited                                                i

   I.      INTRODUCTION.                                                  1

   II.     ARGUMENT.                                                      1

   III.    DEFENDANTS REQUEST FOR SANCTIONS.                              2

   IV.     CONCLUSION/RELIEF REQUESTED.                                   3
         Case 1:19-cv-01506-GBD Document 80 Filed 08/04/20 Page 3 of 6




                            TABLE OF AUTHORITIES CITED
CASES                                                            PAGE(S)


Margo v. Weiss, 213 F.3d 55, 65 (2d Cir.2000)                            1

Mealus v. Nirvana Spring Water N.Y. Inc., 2015 WL 4546023
(N.D.N.Y. July 28, 2015)                                                 1

O'Brien v. Alexander, 101 F.3d 1479, 1489 (2d Cir.1996)                  1

Perez v. Posse Comitatus, 373 F.3d 321, 325 (2d Cir.2004)                2

Reich v. Waldbaum, Inc., 52 F.3d 35, 39 (2nd Cir. 1995)                  2

Scientific Components Corp. v. Sirenza Microdevices, Inc.,
 2007 WL 1026411, at *2 (E.D.N.Y. Mar. 30 2007)                          1


COURT RULES AND STATUTES

Rule 11 of the Federal Rules of Civil Procedure                          1-3




                                                  i
          Case 1:19-cv-01506-GBD Document 80 Filed 08/04/20 Page 4 of 6




         Defendants L Plus L Productions, LLC, and Jorge Guzman respectfully submit this

memorandum of law in opposition to Plaintiffs Motion for Sanctions.

   I.       INTRODUCTION.

   Plaintiffs Rule 11 Motion lacks legal and factual merit and serves no other purpose than to

distract the Court from the Defendants’ pre-existing Motion for partial Summary Judgment. It

needlessly increases the Plaintiff’s costs of litigation and further wastes the time and judicial

resources of this Honorable Court.

   II.      ARGUMENT.

   Rule 11 of the Federal Rules of Civil Procedure requires attorneys filing papers with the

court to certify "that to the best of the person's knowledge, information, and belief, formed after

an inquiry reasonable under the circumstances ... (3) the factual contentions have evidentiary

support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery." Fed.R.Civ.P. 11(b)(3).

   "[T]he standard for triggering the award of fees under Rule 11 is objective

unreasonableness." Margo v. Weiss, 213 F.3d 55, 65 (2d Cir.2000). In addition, Rule 11

"sanctions may not be imposed unless a particular [factual] allegation is utterly lacking in

support." O'Brien v. Alexander, 101 F.3d 1479, 1489 (2d Cir.1996). Indeed, " Rule 11 sanctions

are not warranted where the ‘evidentiary support is merely weak and the claim is unlikely to

prevail.’ " Mealus v. Nirvana Spring Water N.Y. Inc., 2015 WL 4546023, at *6 (N.D.N.Y. July

28, 2015) (quoting Scientific Components Corp. v. Sirenza Microdevices, Inc., 2007 WL

1026411, at *2 (E.D.N.Y. Mar. 30 2007)). And "[e]ven if the district court concludes that the

assertion of a given claim violates Rule 11... [t]he decision whether to impose a sanction for a




                                                                                                      1
             Case 1:19-cv-01506-GBD Document 80 Filed 08/04/20 Page 5 of 6




Rule 11(b) violation is ... committed to the district court's discretion." Perez v. Posse Comitatus,

373 F.3d 321, 325 (2d Cir.2004).

    In the instant case, Defendants’ motion for partial summary judgment has been fully brief

with relevant authority substantiating their position and includes reference to admissible

evidence in support of said motion. Defendants’ Summary Judgment Motion was filed for a

proper purpose and is in no way ‘frivolous’ or ‘utterly lacking in support’.

    Alternatively, Defendants’ Summary Judgment Motion raises issues ripe for the Court’s

review and adjudication, particularly when one of the principal issues presented, requires

Plaintiffs to satisfy their hefty evidentiary burden and prove a willful violation of the FLSA and

NYLL in order for the imposition of liquidated damages to even be considered

In order for the Plaintiff to be entitled to the liquidated damages they seek, it is the Plaintiff’s

obligation to prove reckless disregard for whether its conduct was prohibited by the statute.

Reich v. Waldbaum, Inc., 52 F.3d 35, 39 (2nd Cir. 1995.) Even if an employer acts unreasonably

but not recklessly, the action should not be considered willful. Id.

    III.      DEFENDANTS’ REQUEST FOR SANCTIONS.

           Plaintiffs Motion for Sanctions is not briefed or supported by any legal authority. It

merely contains a 2 ½ page Affirmation from counsel that is based, or references, arguments

made in response to Defendants pending Motion for Summary Judgment.

    Plaintiffs fail to brief Rule 11, or the standard of the Court addressing a Rule 11 Motion for

Sanctions. This alone may be cause for sanctions against the moving party. Rather, Plaintiffs’

Motion was incomplete, poorly drafted and filed for an improper purpose, which is objectively

unreasonable in violation of Rule 11. Therefore, the Court should sanction Plaintiffs and award

Defendants the costs of having to respond.




                                                                                                       2
              Case 1:19-cv-01506-GBD Document 80 Filed 08/04/20 Page 6 of 6




   IV.         CONCLUSION/RELIEF REQUESTED.

         WHEREFORE, Defendants L Plus L Productions, LLC (“Ofrenda”) and Jorge Guzman

respectfully request the following relief:

         a.       That the Court deny Plaintiffs Rule 11 Motion for Sanctions in its entirety; and

         b.       That the Court award costs and attorney fees for Plaintiffs frivolous and baseless

motion for sanction in violation of Rule 11.



Dated: New York, New York
       August 4, 2020




                                        Respectfully submitted,

                                        THE LANDAU GROUP, PC

                                 By:    /s/ Kevin A. Landau
                                        ________________________
                                        Kevin A. Landau
                                        Zachary R. Landau
                                        45 Rockefeller Plaza, Suite 2000
                                        New York, New York 10111
                                        212.537.4025
                                        zach@thelandaugroup.com


                                        Attorneys for Defendants




                                                                                                       3
